Case 4:21-cv-00694-ALM-KPJ Document 8-13 Filed 09/07/21 Page 1of 4 PagelD#: 486

Case 4:20,cv-00896-ALM-KPJ Document 20-17 Filed 12/28/20 Page 1 of 4 PagelD #: 205

1 Exhibit P

kr Ww WN

Oo SF ND WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

88

 

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-13 Filed 09/07/21 Page 2 of 4 PagelD #: 487

Case 4:20,

ww

wo Oo DH NH FS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

cv-00896-ALM-KPJ Document 20-17 Filed 12/28/20 Page 2 of 4 PagelD #: 206

hael Moates <michael henarr i orgs Tue, fect,609PM xs aw

 

pacts
a to Paven 7

Counselor,

| just wanted to give you an update, Today the court issued an ardar requiring the Clerk of tha Court to serve Facebook. So (he waiver Is not required. | am alsa going 'o ask your
cliant to stop al! automatic attempts al chargin me unti! the deposition of this case. Please let ma know if you have any questions or need documentation.

Thanks!

6:39 7 ——

28
<4 Search

< Credit Builder Transactions

Available to Spend $2.62
Friday, December 4th

Fei Facebk U4 Luayjck2 -$4.11
2.14 AM

89 ewern Co,

(se &
eg BMY

 
Case 4:21-cv-00694-ALM-KPJ Document 8-13 Filed 09/07/21 Page 3 of 4PagelD#: 488

Case 4:20

Oo 46S NN CO A SP WD NO

vo NM YY NY YP NY NY NY HY | S| =
eo UA A ROS FF Ce Raa OH ES

 

 

 

-cV-00896-ALM-KPJ Document 20-17 Filed 12/28/20 Page 3 of 4 PagelD #: 207

Chime <élerts@account.chinte.com= Sai, Dec §, 2.15 AM ty ~

to ine

Your Credit Card Was Declined

Hi Michael,

Your Chime Credit Builder Visa® Credit Card was declined for $223.36
at Facebk Yzyz9 Yeck2.,

Transfer funds to your Credit Builder secured account to increase your

spending power.
Move :Money

Sincerely,
The Chime Team

Se

®2020 Chime. All rights reserved.
PO Box 447, San Francisco, CA 94104

Please do nat reply lo this email. The account isn’t monitored, and we don't want to miss hearing

fram you.
b- Ghime toss or Sted orca ban db Gb ates Re teh ao Chime
£ SUIS Din Lene cta dy Toul le kg bet fa Paces oe

This emaii was sent to you because you have a Chime account.

90

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-13 Filed 09/07/21 Page 4 of 4 PagelD#: 489

'

Case 4:20

vr PO UDYUWN

oO Oo Oo NN

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

cv-00896-ALM-KPJ Document 20-17 Filed 12/28/20 Page 4 of 4 PagelD #: 208

Your card was declined @ t««

Chime <alerts@sccount.chime.com= Wed, Dec 9, 215 AM vp em

tame

Your Credit Card Was Declined

Hi Michael,

Your Chime Credit Builder Visa® Credit Card was declined for $173.19
at Facebk J3 Fztx2 Dk2.

Transfer funds to your Credit Builder secured account to increase your
spending power.

Move Money

Sincerely,
The Chime Team

vay Chime

i. Chime ce... ! Ptlavonbet

 

voce Chime

91

 

 

 
